
	

114 HR 4299 IH: Patient Opportunity Protection Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4299
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Blum (for himself, Mr. King of Iowa, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to prevent the Secretary of Health and Human Services from
			 limiting access to excepted benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Patient Opportunity Protection Act of 2015. 2.Treatment of hospital indemnity or other fixed indemnity insurance as excepted benefits Section 2763 of the Public Health Service Act (42 U.S.C. 300gg–63) is amended—
 (1)in subsection (b), by striking The requirements of and inserting the following:  (1)ExceptionThe requirements of; and
 (2)by adding at the end the following:  (2)Hospital indemnity or other fixed indemnity insuranceIn applying paragraph (1), the Secretary shall not take any action (by regulation, guidance, policy statement, or otherwise) to require a hospital indemnity or other fixed indemnity insurance (as described in section 2791(c)(3)(B)) to be treated as an excepted benefit only if the benefits of the hospital indemnity or other fixed indemnity insurance are provided to an individual who—
 (A)has other health coverage that is minimum essential coverage within the meaning of section 5000A(f) of the Internal Revenue Code; or
 (B)is otherwise treated as having such minimum essential coverage.. 3.No additional conditions for treatment as excepted benefitSection 2791 of the Public Health Service Act (42 U.S.C. 300gg–91) is amended by adding at the end the following new subsection:
			
 (f)No additional conditions for treatment as excepted benefitIn applying subsection (c), the Secretary shall not impose any additional condition that must be satisfied in order for benefits (or any combination thereof) to be treated as excepted benefits, including any condition that to be an excepted benefit the benefits must be provided only to individuals who have other health insurance coverage that is major medical coverage or is minimum essential coverage within the meaning of section 5000A(f) of the Internal Revenue Code of 1986..
 4.Effective dateThe amendments made by sections 2 and 3 shall take effect as if included in the Patient Protection and Affordable Care Act (Public Law 111–148), and any final rule, guidance, policy statement, or other action taken by the Secretary of Health and Human Services that is inconsistent with such amendments is null and void.
		
